The Supreme Court had power to make the order complained of and to compel creditors and claimants, of whom the appellant is one, to come in and prove their claims in the suit first brought by one creditor in behalf of himself and all others for an accounting by the assignee and the closing of the trust, and to stay proceedings in other actions. Such order was authorized by statute, and in conformity to the established practice of the court. (2 R.S., 183, § 106; Innes v. Lansing, 7 Paige, 583;Blodgett v. Kerr, 48 N.Y., 62; Erie R.R. Co. v. Ramsey,
45 id., 637; In re Hemiup, 2 Paige, 319.) An interlocutory decree having been made in the suit of Brooker, the order was properly made in that action. It would have been proper and no more than just to *Page 544 
the present appellant had the order provided that the evidence taken in pursuance of the order of reference in his action should have been made available in the proceedings before the referee in the Brooker action. But the granting of the order and its terms were within the discretion of the court below, and cannot be reviewed in this court.
The appeal must be dismissed.
All concur.
Appeal dismissed.